Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the appraised value of the rayon articles from Japan covered by this appeal, less any additions made by the importer, by reason of the so-called Japanese consumption tax, represent the export value of such items, and that there was no higher foreign value at or about the date of exportation.
Accepting this stipulation as a statement of fact, and following United States v. Nippon Dry Goods Co., Reap. Dec. 5006, I find and hold the proper dutiable export value for. the rayon articles covered by this appeal to be the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.